internal_revenue_service department of the treasury index no masnnaton contact person telephone number in reference to date t ep ra t attn may dear this is in response to a letter dated date submitted on your behalf by your authorized representative requesting rulings under sec_401 of the internal_revenue_code code you submitted the following facts and representations in support of your request prior to date company a owned percent of the stock of company b the assets of company b consisted of facility d located in state m company a leased facility d from company b and operated the facility using company a’s own employees in there were approximately union hourly employees and approximately salaried employees of company a connected with the facility d operation in connection with a restructuring of its operations company a decided to sell facility d and other similar businesses as an initial step in selling its interest in company b company a took facility d out of operation in date although the majority of employees were terminated at this time approximately union employees were kept on to maintain facility d until the sale was complete twelve salaried employees were also retained to facilitate the future sale of facility d the following month company a entered into a stock purchase agreement with an unrelated company company c for the purchase of all of the outstanding_stock of -2- company b the transaction closed on or about date and all of company a’s remaining active employees at facility d were terminated the sale agreement did not require company c to hire any former employees of facility d however following the sale company c reopened facility d and hired in and many of company a’s former employees including those who left both before and after the october closure date to staff the facility hired employees prior to company a’s sale of its interest in company b company a’s eligible salaried employees at facility d participated in plan x and all of its eligible hourly union employees participated in plan y plans x and y are cash or deferred arrangements under code sec_401 company a has continued to maintain both plans for the benefit of employees of its remaining operations termination of employment with the employer or an affiliated employer and sale of a subsidiary to other than an affiliated employer with respect to participants who as a result cease to be employees there has been no transfer of assets of plan x or plan y to any plan of company c section of both plan x and plan y provide for distributions on based on the above facts and representations you request the following ruling lump sum distributions of amounts attributable to employer contributions made pursuant to employee deferral elections under code sec_401 may be made under plans x and y to the hired employees because the sale constituted a sale of a subsidiary within the meaning of sec_401gii code sec_401 provides that in order to be a qualified coda amounts contributed to the coda which are attributable to employer contributions made pursuant to an employee’s election may not be distributable to participants or other beneficiaries earlier than certain specified events including separation_from_service or an event described in sec_401 code sec_401 describes the following event the disposition by a corporation of such corporation’s interest in a subsidiary but only with respect to an employee who continues employment with such subsidiary code sec_401 provides that an event shall not be treated as described in subparagraph a with respect to any employee unless the employee receives a lump sum distribution by reason of the event code sec_414 provides that for purposes of sec_401 all employees of all corporations which are members of a controlled_group under sec_1563 determined without regard to sec_1563 and e c are treated as employed by a single employer code sec_401 provides that an event shall not be treated as described in clause ti or iii of subparagraph a unless the transferor_corporation continues to maintain the plan after the disposition sec_1_401_k_-1 of the federal_income_tax regulations the regulations requires that a plan may not distribute on account of the sale of a subsidiary unless the seller continues to maintain the plan sec_1_401_k_-1 of the regulations provides that the distribution must be in connection with the disposition of a subsidiary in this case the employees of company a who worked for facility d were terminated in pursuant to code sec_414 employees of subsidiary b include the employees in connection with the sale of company b a wholly owned subsidiary of company a to company c an unrelated employer certain of these employees were subsequently hired by company c of company a for purposes of applying sec_401 no plan assets were transferred to a plan of company c accordingly we rule that lump sum distributions of amounts attributable to employer contributions made pursuant to employee deferral elections under code sec_401 may be made to the hired employees on account of a sale bya corporation company a of its interest in a subsidiary company b to an unrelated corporation company c as provided in sec_401 and sec_401 the above rulings are based on the assumption that plans x and y are qualified under sec_401 at all times relevant to the transaction this letter is directed only to the taxpayer requested code sec_61 k provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours mm john swieca manager employee_plans technical group tax_exempt_and_government_entities_division ce
